MEMORANDUM **
Raul Alfredo Munoz-Hernandez, a native and citizen of El Salvador, petitions for review of an order of the Board of Immigration Appeals dismissing his appeal from an immigration judge’s order denying his motion to reopen removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. We grant the petition for review and remand for further proceedings, as requested by the Attorney General.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.